Motion by the respondent for reinstatement as an attorney and counselor-at-law. The respondent was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on December 18, 1968. By decision and order on motion of this Court dated November 25, 2003, the motion of the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts to impose reciprocal discipline was held in abeyance pending a hearing at the respondent’s request, pursuant to 22 NYCRR 691.3 (d), and the Honorable John A. Monteleone was appointed as Special Referee to hear and report. By opinion and order of this Court dated October 18, 2004, the respondent was suspended from the practice of law in New York for a period of two years based upon the disciplinary action taken against him by the Supreme Court of the State of Florida. By decision and order on motion of this Court dated June 10, 2008 [2008 NY Slip Op 74723(U)], the respondent’s motion, inter alia, for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on his current fitness to be an attorney. Upon the report of the Committee on Character and Fitness dated November 19, 2008 and the exhibits annexed thereto, it is Ordered that the motion is granted; and it is further, Ordered that, effective immediately, the respondent Fred A. Schwartz is reinstated as an attorney and counselor-at-law and the Clerk of the Court is directed to restore the name of Fred A. Schwartz to the roll of attorneys and counselors-at-law. Prudenti, P.J., Mastro, Rivera, Spolzino and Fisher, JJ., concur.